Title: From George Washington to Richard Peters, 2 April 1779
From: Washington, George
To: Peters, Richard


Sir
Head Quarters Middle Brook 2d April 1779.
I have been honored with yours of the 27th March. Upon consulting General Knox it is our opinion that the contract with Mr Hughes for the thirty Eighteen pounders should be renewed, as the Cannon are absolutely necessary, and it does not appear that they can be procured from any Work so soon as from his—nor I suppose upon cheaper terms. Should a Contract be made between the public and the owners of Salisbury Furnace, it will be a considerable time before any thing can be expected from thence, as the Works are in every respect intirely out of repair—Except the Board have any particular use for the twenty twelve pounders, I think they may be dispensed with, as they are too heavy for the Feild, and too light for Garrison Guns.
Be pleased to direct the 18 pounders to be sent down, as they are finished; that some of them may be got up to the Highland posts, where they are exceedingly wanted, as speedily as possible.
Should the arrangements of any of the Regiments of Artillery be made out, be pleased to transmit them, that I may endeavour to have them compleated—The Officers of Colo. Cranes and Colo. Lambs Battalions are particularly anxious for their Commissions, as by some regulations of the Eastern States such of them as belong to them are to draw supplies in proportion to the Rank they hold. I have the honor to be &.
